COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Atain Specialty Insurance Company

Appellate case number:    01-21-00237-CV

Trial court case number: CV-0085834

Trial court:              County Court at Law No. 2 of Galveston County

        Relator Atain Specialty Insurance Company filed a petition for writ of mandamus
challenging the trial court’s order denying its plea to the jurisdiction. Relator also filed an
emergency motion for temporary relief, seeking to stay the underlying proceedings pending
resolution of its petition for writ of mandamus. We grant Relator’s motion for temporary relief
and stay all trial court proceedings in Cause No. CV-0085834 until further order from this Court.
        The Court requests that Real Parties in Interest file a response to Relator’s petition for
writ of mandamus by June 7, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually


Date: May 18, 2021